United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2810
                                    ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     * Appeal from the United States
     v.                              * District Court for the Eastern
                                     * District of Missouri.
Cory Bradley,                        *
                                     *
           Defendant-Appellant.      *
                                ___________

                              Submitted: December 15, 2006
                                 Filed: January 11, 2007
                                  ___________

Before LOKEN, Chief Judge, JOHN R. GIBSON and MURPHY, Circuit Judges.
                              ___________

MURPHY, Circuit Judge.

       Cory Bradley was convicted by a jury of possession of a firearm by a felon in
violation of 18 U.S.C. § 922(g)(1), and the district court1 sentenced him to ninety four
months imprisonment. Bradley appeals, arguing that there was insufficient evidence
to support his conviction because the government did not prove that he knowingly
possessed a firearm within the meaning of 18 U.S.C. § 922(g).




      1
        The Honorable Henry Autrey, United States District Judge for the Eastern
District of Missouri.
       On August 29, 2004, St. Louis County police officer Chris Ormerod observed
a vehicle driving without headlights. Ormerod stopped the vehicle and spoke with the
driver, Samella Hogan, and discovered she was driving with only a learner's permit.
He then asked Bradley, who was sitting in the passenger seat, if he had a driver license
because Hogan was only permitted to drive if she was accompanied by a licensed
driver. Bradley replied that he did not have any identification.

       Ormerod asked Hogan to step outside the car. While Ormerod was speaking
with her, he noticed Bradley lean down and touch the floorboard of the vehicle.
Another officer arrived at the scene and stayed near the rear of the vehicle while
Ormerod went over to the passenger side to speak with Bradley. Ormerod asked
Bradley to get out of the car because he thought he had been trying to hide something.
Ormerod asked Bradley whether he was carrying anything illegal. Bradley replied,
"I have nothing on me – go ahead and check." Ormerod patted him down, and felt a
small plastic bag in his front pants pocket. When he saw Bradley looking over his
right shoulder toward the floorboard of the car, Ormerod shined his flashlight on the
floorboard and saw the handle of a gun. Ormerod attempted to handcuff Bradley so
he could investigate the situation safely, but Bradley pushed him and adopted a
fighting stance. Ormerod then grabbed his right wrist, but Bradley resisted and tried
to break away. Ormerod told him he was placing him under arrest for assaulting a
police officer, and Bradley escaped and fled on foot. The officers ran after him, and
Ormerod used a taser to stop him.

       After Bradley was placed under arrest, Ormerod returned to the car and seized
a fully loaded .38 caliber revolver from under the passenger seat where Bradley had
been sitting. A background check from the police vehicle revealed Bradley had two
outstanding warrants, and a search incident to Bradley's arrest found marijuana and
crack cocaine in his front pants pocket inside a plastic bag. It was later discovered
that Bradley had previously been convicted of a felony.



                                          -2-
      Bradley was indicted on one count of being a felon in possession of a firearm
and eventually decided to proceed pro se at trial after the district court declined to
appoint a fourth lawyer to represent him, having already removed three prior attorneys
at his request. Standby counsel was appointed, and during trial Bradley
crossexamined the government's witnesses. In his opening statement and closing
argument Bradley told the jury that the government did not prove he knowingly
possessed the handgun. The jury found him guilty, however.

       On appeal Bradley challenges the sufficiency of the evidence. He argues that
the government did not prove that he knowingly possessed the firearm by failing to
demonstrate either actual or constructive possession of it. Given the jury verdict in
favor of the government, we must draw all reasonable inferences from the evidence
in the light most favorable to the prosecution. United States v. Davis, 449 F.3d 842,
845 (8th Cir. 2006). We will only reverse if no reasonable jury could have found the
defendant guilty. United States v. Brave Thunder, 445 F.3d 1062, 1064 (8th Cir.
2006).

      The government was required to prove that Bradley had been previously
convicted of a crime punishable by imprisonment of more than one year, that he
knowingly possessed a firearm, and that the firearm had been in or affected interstate
commerce. See United States v. Brown, 422 F.3d 689, 691-92 (8th Cir. 2005). On
appeal Bradley only challenges the second element. The government can prove that
Bradley knowingly possessed the firearm by showing that he had actual or
constructive possession of it. Id. at 692. Constructive possession can be established
by showing ownership, dominion, or control over the gun. United States v. Davis,
449 F.3d 842, 846 (8th Cir. 2006). Constructive possession may be based on
circumstantial evidence which is "intrinsically as probative as direct evidence."
United States v. Patterson, 886 F.2d 217, 219 (8th Cir. 1989) (per curiam) (quoting
United States v. Holm, 836 F.2d 1119, 1124-25 (8th Cir. 1988)).



                                         -3-
       Bradley argues that the government did not prove he had constructive
possession of the firearm because he did not have dominion or control over the vehicle
driven by Hogan and because access and close proximity to a firearm are insufficient
to demonstrate constructive possession. See United States v. Cruz, 285 F.3d 692, 697
(8th Cir. 2002). He points out that the officers did not find any of his personal items
in the car, that the government did not demonstrate that he owned the car, and that he
was not the driver of the vehicle.

        Although mere physical proximity is insufficient to establish constructive
possession, the jury could find that Bradley had control over the firearm since it was
seized from a location immediately below his seat where it was found protruding from
underneath in plain view. See United States v. Johnson, 18 F.3d 641, 647-48 (8th Cir.
1994) (finding passenger controlled a firearm when gun protruded from bag within
two feet of him). Ormerod testified that Bradley's repeated movements to reach down
or check the area where the firearm was found suggested he was attempting to hide
it. See United States v. Maloney, 466 F.3d 663, 667 (8th Cir. 2006). The gun was
fully loaded, and Bradley resisted Ormerod and attempted to flee the scene, only being
taken into custody with the assistance of a taser. See United States v. Walker, 393
F.3d 842, 846-47 (8th Cir. 2005) (body movements that appeared to be an attempt to
hide a weapon and fleeing the scene support an inference of constructive possession).
We conclude the evidence presented by the government was sufficient to support the
jury's verdict that Bradley had constructive possession of the gun.

      Accordingly we affirm the judgment of the district court.
                     ______________________________




                                          -4-